DETAILED ACTION
	This Office action is responsive to communication received 06/28/2022 – Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-3, 5-6, 9-10, 12-13, 15-18 and 21 remain pending.
Response to Arguments
	In the arguments received 06/28/2022, the applicant contends that none of the prior art references of record discloses or suggests “a sleeve configured to attach to the finger of a user, wherein the sleeve comprises an attachment that pivots with gravitational force configured to propel the ball”, as set forth in amended independent claims 1 and 17.  The applicant further argues that none of the prior art references of record discloses or suggests “a sleeve configured to attach to the finger of a user, wherein the sleeve comprises an attachment including a flywheel configured to retain a rotational energy used to propel the ball”, as set forth in amended independent claim 21. 
	RESPONSE TO ARGUMENTS:
In response, applicant’s arguments, see scanned page 2, lines 7-13 and lines 18-23, received with the REMARKS of 06/28/2022, with respect to the rejection(s) of the claim under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn, insofar as claims 1-3, 5-6, 9-10, 12-13 and 15-18. 
Of further note is the fact that the instant claims now appear to be drawn to different species, wherein Species 1 comprises a game device with “a sleeve configured to attach to the finger of a user, wherein the sleeve comprises an attachment that pivots with gravitational force configured to propel the ball”, as set forth in amended independent claim 1, and “a sleeve configured to be worn by a user, wherein the sleeve comprises an attachment that pivots with gravitational force configured to propel the simulated soccer ball”, as set forth in independent claim 17; and wherein Species II comprises “a sleeve configured to attach to the finger of a user, wherein the sleeve comprises an attachment including a flywheel configured to retain a rotational energy used to propel the ball”, as set forth in amended independent claim 21.  
Where only generic claims are first presented and prosecuted in an application in which no election of a single species of that genus has been required, and applicant later presents species claims to two or more independent or distinct species of the invention, the examiner may require applicant to elect a single species. The practice of requiring election of species in cases with only generic claims is discussed in MPEP § 808.01(a).  See MPEP § 818.02(b).  Here, no new election of species is being required.   Note the indication of allowable subject matter for claims 1-3, 5-6, 9-10, 12-13 and 15-18.  However, in view of the submission of new claim 21, and upon further consideration, a new ground(s) of rejection is made herein below.  
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  
As to claim 1, line 29, “the finger” should read --a finger--;
As to claim 21, line 29, “the finger” should read --a finger--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Here, the features recited by the language “a sleeve configured to attach to the finger of a user, wherein the sleeve comprises an attachment including a flywheel configured to retain a rotational energy used to propel the ball” are not adequately described in such a way to enable one of ordinary skill in the art to make and use the invention.  Paragraph [0027] of the specification states:
 “Alternative means of propelling the simulated soccer ball 150 (FIG. 2) may include a launching mechanism 210. The launching mechanism 210 may be configured to exert a force of the simulated soccer ball 150 (FIG. 2). A conceived launching mechanism 210 is illustrated in the form of a flywheel. In this embodiment, the flywheel retains a rotational energy that may be used during gameplay to propel the simulated soccer ball 150 (FIG. 2). Various embodiments of the launching mechanism 210 include electronic solenoids, motors, and all means of transferring energy from the launching mechanism 210 to the simulated soccer ball 150 (FIG. 2).” (emphasis added).  

The language in the specification highlighted above necessarily amounts to a possible laundry list of flywheels covered by the claim and does not constitute a proper written description of each species because it would not have reasonably lead the skilled artisan to any one particular species.  In other words, the skilled artisan would be at a loss to understand how to make and use a flywheel that is represented by an electronic solenoid, a motor and “all means” of transferring energy.  


   Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See Fig. 7 in Lam;
Fig. 1A in Rehkemper details a gaming toy including a flywheel for storing energy for propelling the toy;
Fig. 5 in Goldfarb details a trigger (73) that, when repeatedly depressed, with impart motion to carrier (48) and thus serve as a flywheel or energy storing unit to propel a projectile;
Fig. 4 in Breslow shows an arrangement with a flywheel (120) that rotates to provide lifting movement of the foot portion of the figure (12);
Fig. 5a in Higgins shows a band attached to a finger for holding a yo-yo type toy;
O’Mara shows a holder assembly that slips onto a user’s finger for holding a writing implement.
       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-6, 9-10, 12-13 and 15-18 are allowable over the prior art of record for the following reasons:
The closest prior art of record includes Daravina (USPN 5,092,595), including PRIOR ART revealed in Daravina; Fernandes (USPN 4,012,040); Yetken (USPN 5,853,172); Nicoll (USPN 5,242,164); Eckel (USPN 5,431,397); Maurer (USPN 3,086,778); and Pohl (USPN 7,204,487).  Without the benefit of applicant’s disclosure, it would not have been obvious to modify any of the prior art devices of record to include the specific combination of all of the recited features of the game device, as set forth in each of independent claims 1 and 17, in further combination with “a sleeve configured to attach to the finger of a user, wherein the sleeve comprises an attachment that pivots with gravitational force configured to propel the ball” (i.e., independent claim 1) and with “a sleeve configured to be worn by a user, wherein the sleeve comprises an attachment that pivots with gravitational force configured to propel the simulated soccer ball” (i.e., independent claim 17). 
Note, the objection to claim 1 set forth herein above must be addressed in response to this Office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711